department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a p alty failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is this letter supersedes our letter dated date sincerely karen schiller acting director exempt_organizations rulings and agreements department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend date date state form llc officer officer officer dollar_figurex dollar_figurey dollar_figurez dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you represent that you were formed in state on date on your form_1024 on your state form that you filed with the secretary of state you listed llc as your sole sponsor during your existence llc was your sole contributor in the narrative attached to your form_1024 you represent that you were formed to qualify a veto referendum on a ballot for to qualify the referendum you began collecting enough signatures to place you state however the the voters to either ratify it or reject it committee decided to cease circulation of its referendum petitions and never turned in any of the executed petitions which petitions it destroyed it then ceased being a committee on in light of the passage of by paying its debts and making a partial loan repayment to llc during the time you were in existence you were governed by three officers officer officer and officer officer was the proponent of the referendum and the person responsible for its circulation and possible filing of the petitions officer served as your treasurer and legal counsel although officer served as your treasurer in the narrative attached to form_1024 you state officer was the main decision maker on all expenditures further you state campaign treasurers of committees with only one contributor are obviously required to spend committee money as the contributor decides and officer the designated executive of llc approved in writing each expenditure of yours and officer then wrote and delivered the checks to the vendor you represent that had you remained in existence you might have solicited donations from individuals businesses community groups trade associations and or other organizations which were interested in the issues promoted by the committee you indicate that you might have raised funds through several means including primarily personal solicitations however you made no such attempts to raise funds in your submission dated once the referendum qualified but you ceased circulating petitions before a need for more funding you state that llc expected others to support you the financial statement submitted with your form_1024 states that your total revenue was dollar_figurex you represent that dollar_figurey of this amount was a loan made to you by llc dollar_figure was a contribution by llc and the remaining dollar_figure was from interest_income your financial statement lists expenditures that equal your total income of your expenditures you list a payment of dollar_figure which you indicate is interest_paid on what you characterize as a dollar_figurey loan from llc you also list an expenditure of dollar_figure which you identify as a partial loan repayment to llc you state llc originally loaned you dollar_figurey to commence the referendum qualification so that it could terminate that activity at any time and receive the unspent balance as a loan repayment in your submission dated dollar_figure from you on dollar_figure on you state llc received a partial loan repayment of and a second and final partial loan repayment of you terminated on without repaying the dollar_figurez outstanding loan balance because it had no funds although you characterize the dollar_figurezasa loan in your the dollar_figurez as a contribution submission on line page of your form_990 you characterize in your submission dated expected full repayment of the dollar_figurey loan you state in response to our question regarding whether llc no you operated as a c and a state non-profit had you been debt free and had cash-on-hand when it terminated its referendum qualification activities after two months state and federal non-profit law would have required you to spend that cash-on- hand for charitable purposes and not refund it to llc its sole contributor all large state make such loan agreements with their major contributors to be able to refund their unused contributions when their campaigning ends since your application_for exempt status was filed after all the non-profit’s activities were already completed and all its money was raised spent or refunded you furnished a revolving credit agreement the agreement between you and llc which is in the agreement llc agrees to make loans to you from time to effective as of time on any business_day during the period from the effective date of the agreement to the date of the termination of the agreement section c of the agreement defines loan amount outstanding’ as the aggregate of all principal amounts extended by llc to you section e provides that you shall repay to llc on the termination_date the entire loan amount outstanding on such date although section h of the agreement provides that llc may by written notice cancel its commitment to issue any further obligations and or demand from you the payment of the entire loan amount outstanding it appears that no notice was provided nor was repayment demanded you submitted a copy of an incomplete undated and unsigned request and confirmation the request in which you requested and llc advanced dollar_figurey the interest rate wa sec_2 compounded annually the loan was unsecured and there was no date by which repayment was required law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare further it provides that no part of the net_earnings of such entity may inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments it is primarily engaged in promoting in some way the common and social improvements revrul_73_306 1973_2_cb_179 holds that an organization that is operated essentially for the private benefit of its members is not primarily engaged in activities for the common good and general welfare of the people of the community revrul_80_107 1980_1_cb_117 describes a membership_organization open to individuals and institutions having a beneficial_interest in shares of public_utility companies the organization was formed to expand the industry create employment increase scientific knowledge and support the economic growth through the advancement of the interests of persons who invest in public_utility stocks in furtherance of its purpose the organization prepares and files statements relating to rate and regulatory matters pending before the state public_utilities commission and other state and federal regulatory agencies and legislative bodies the revenue_ruling holds that the primary beneficiaries of the organization's activities are its members together with other individuals who own shares in the public_utility companies of the state therefore the organization is primarily operated to serve private interests rather than the interests of the community in 305_f2d_814 4th cir a corporation was organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit and as such the number of members was limited to the number of units available the court held that the organization was not described in sec_501 of the code because it was a public-spirited but privately-devoted endeavor that provided only incidental benefit to the community id pincite the organization did not promote social welfare because it furnished housing only to a certain group of individuals rather than on a community basis and did not offer a service or program for the direct betterment or improvement of the community as a whole in 54_tc_1325 an association organized by a small_group interested in obtaining group_insurance did not qualify for exemption because it offered its benefits to only a limited class of its members and their employees the court noted t here is not in such an organization the requisite civic concern to constitute social welfare required for qualification under sec_501 where the primary benefit from an organization is limited to that organization's members and not provided to the community as a whole the organization is not operated primarily for the social welfare in 488_f2d_684 2d cir cert_denied 419_us_827 95_sct_47 42_led_52 the court held that a cooperative organized by plumbers to repair cuts made in city streets by its members was not entitled to exemption as a civic league because it was organized by members who had substantial business interests in it and each member enjoyed economic benefits precisely to the extent that he used and paid for the repair service in 86_tc_916 the court deduced from the exclusive control of the founder and major contributor over the assets and funds of the organization together with a finding that the compensation to him was excessive that the earnings inured to his private benefit 165_f3d_1173 7th cir holds that the inurement prohibition requires an organization not to siphon its earnings to its founder or the members of its board or their families or anyone else fairly to be described as an insider that is as the equivalent of an owner or manager the test is functional it looks to the reality of control rather than to the insider's place in a formal organizational chart of an organization the insider could be a mere employee or even a nominal outsider such as a physician with hospital privileges in a charitable hospital id pincite in livernois trust v comm’r 433_f2d_879 6th cir the court considered payments by corporations to a_trust that controlled them recorded as a loan and evidenced by unsecured notes bearing interest but on which no interest and no significant payments of principal had been paid to or demanded by the corporations in determining whether or not the payments in fact constituted a bona_fide loan the court noted that it is certain that the form of a transaction here the duly executed notes does not by itself control its nature as opposed to the intent in addition the court noted that w hile of the parties as demonstrated by the facts in many cases various factors must be weighed in determining for income_tax purposes the true character of a purported loan there is one essential without which a transaction cannot be recognized as a loan the parties must have entered into the transaction with the intention that the money advanced be repaid id pincite internal quotation marks omitted as factors indicating such an intent of repayment the court listed nlormal security_interest and repayment arrangements or efforts to secure same id pincite finally the court noted that related_party transactions between a corporation and a party that controls it are subject_to the closest scrutiny id pincite given that the trust receiving the funds controlled the corporation the court noted that the parties’ testimony that they intended the loans to be repaid had to be viewed with some diffidence unless supported by other facts which bring the transaction much closer to a normal arms-length loan interest or significant payments of principal had been paid to or demanded by the corporations the court affirmed the tax court’s determination that the notes did not represent bona_fide indebtedness id pincite because the notes were unsecured and no analysis private benefit based on the information you submitted with your application you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code because your activities primarily serve private interests therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 the concept of social welfare implies a service or program directed at benefiting the community as a whole rather than a private group of individuals see revrul_73_306 revrul_80_107 and commissioner v lake forest inc supra you state in your application that your primary purpose is to qualify a referendum while you were in existence the purpose of your activities was to benefit llc by overturning legislation that adversely affected it thus you operated in a manner similar to the organizations described in revrul_73_306 and commissioner v lake forest supra the organization described in revrul_80_107 supra claimed to be formed to expand the industry create employment increase scientific knowledge and support the economic growth through the advancement of the interests of persons who invest in public_utility stocks however the revenue_ruling holds that the primary beneficiaries of the organization's activities are its members together with other individuals who own shares in the public_utility companies of the state during the period that you were in existence you operated in a manner similar to the organization described in revrul_80_107 although you state that you were formed to overturn legislation you claim is detrimental to jobs investment and the state’s economic future llc was the primary beneficiary of your activities any benefit to the community is incidental to the benefit to llc see also contracting plumbers cooperative restoration corporation v united_states supra inurement you also do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code because your net_earnings inured to the benefit of a private_shareholder_or_individual to qualify as an organization described in sec_501 of the code no part of an organization’s net_earnings may inure to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 refers to persons having a personal and private interest in the activities of the organization you were formed funded and controlled by llc with the exception of dollar_figure in interest llc provided all of your funding although you had three officers officer an llc employee controlled your assets by virtue of his authority to approve all of your expenditures see united cancer council inc v comm'r supra which holds that the reality of control rather than an insider's place in a formal organizational chart should govern in livernois trust v commissioner supra the court held that payments by corporations to a_trust that controlled them recorded as a loan and evidenced by unsecured notes bearing interest but on which no interest and no significant payments of principal had been paid to or demanded by the corporations did not represent bona_fide indebtedness in your application you state that you borrowed dollar_figurey from llc and that upon dissolution you transferred your remaining assets dollar_figure to llc as partial repayment of the loan as noted in livernois trust v commissioner supra in determining whether a bona_fide loan exists related_party transactions between a corporation and the party that controls it must be subject_to the closest scrutiny you are effectively controlled by llc the dollar_figurey transfer from llc the funds were transferred without security to you lacks the characteristics of a bona_fide loan there was never an expectation of full repayment no significant payments of principal were made a nominal rate of interest was charged and there was no specified date at which repayment was required further the document memorializing the ‘loan’ was incomplete undated and unsigned thus the dollar_figurey transferred to you by llc was not a bona_fide loan rather it was a contribution as further evidence that the dollar_figurey was never intended to be a loan you state in your make loan agreements with their major contributors to be able to refund their unused contributions submission that all large state during the period in which you were in existence you transferred to llc dollar_figure in what you term as interest on the ‘loan’ purpose and decided to terminate you chose to transfer your remaining assets dollar_figure to llc in essence you returned to llc that portion of its contribution that you no longer needed in total you returned to llc dollar_figure of its contribution at the time you determined that you had accomplished your conclusion your protest statement should be accompanied by the following declaration similar to the organization in church of eternal life liberty v commissioner supra which was controlled by its founder and major contributor your distribution of dollar_figure inured to llc you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination_letter will provide information about filing tax returns and other matters you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that for more information about representation see publication practice_before_the_irs if you please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
